Exhibit Contact: Peter W. Keegan Chief Financial Officer (212) 521-2950 Darren Daugherty Investor Relations (212) 521-2788 Candace Leeds Public Affairs (212) 521-2416 LOEWS CORPORATION REPORTS NET INCOME FOR THE THIRD QUARTER OF 2009 NEW YORK, November 2, 2009—Loews Corporation (NYSE:L) today reported income from operations before investment losses for the 2009 third quarter of $530 million compared to $235 million in the 2008 third quarter. Income from continuing operations for the 2009 third quarter was $469 million, or $1.08 per share, compared to a loss of $144 million, or $0.33 per share, in the 2008 third quarter. Book value per common share increased to $39.54 at September 30, 2009, as compared to $34.60 at June 30, 2009 and $30.18 at December 31, 2008. The increase during the third quarter of 2009 was primarily driven by a $1.7 billion (after tax and noncontrolling interests) improvement in the fair value of our insurance subsidiary’s fixed maturities investment portfolio reflecting a further narrowing of credit spreads which began in the second quarter. Net income (loss) and earnings (loss) per share information attributable to Loews common stock and the former Carolina Group stock is summarized in the table below: September 30, Three Months Nine Months (In millions, except per share data) 2009 2008 2009 2008 Net income (loss) attributable to Loews common stock: Income before net investment losses $ 530 $ 235 $ 712 $ 1,248 Net investment losses (61 ) (379 ) (549 ) (472 ) Income (loss) from continuing operations 469 (144 ) 163 776 Discontinued operations, net (a) (1 ) 7 (2 ) 4,501 Net income (loss) attributable to Loews common stock 468 (137 ) 161 5,277 Net income attributable to former Carolina Group stock - Discontinued operations, net (b) 211 Net income (loss) attributable to Loews Corporation $ 468 $ (137 ) $ 161 $ 5,488 Net income (loss) per share: Loews common stock: Income (loss) from continuing operations $ 1.08 $ (0.33 ) $ 0.37 $ 1.58 Discontinued operations, net (a) 0.02 9.14 Net income (loss) attributable to Loews common stock $ 1.08 $ (0.31 ) $ 0.37 $ 10.72 Former Carolina Group stock - Discontinued operations, net $ - $ 1.95 Book value per share of Loews common stock at: September 30, 2009 $ 39.54 December 31, 2008 $ 30.18 Page 1 of 6 (a) Includes a tax-free non-cash gain of $4,287 million related to the separation of Lorillard, Inc. and an after tax gain of $75 millionfrom the sale of Bulova Corporation for the nine months ended September 30, 2008. (b) The Carolina Group and Carolina Group stock were eliminated effective June 10, 2008 as part of the separation of Lorillard, Inc. Income from Continuing Operations Three Months Ended September 30, 2009 Compared with 2008 Income from continuing operations primarily reflects improved net investment income and significantly lower impairment losses at CNA Financial Corporation, compared to a loss from continuing operations in the prior year. Net investment income benefited from higher limited partnership results, partially offset by the impact of lower short-term interest rates. In addition, continued strong results at Diamond Offshore Drilling, Inc. and higher investment income at the holding company contributed to the improved results. Results were lower at Boardwalk Pipeline Partners, LP due to remediation of pipeline anomalies, and at Loews Hotels due to impairment charges related to two properties. Income from continuing operations includes net investment losses of $61 million (after tax and noncontrolling interests) in the third quarter of 2009 compared to net investment losses of $379 million in the comparable prior year period. Net investment losses in the third quarter of 2008 were primarily driven by other-than-temporary impairment losses recognized in CNA’s available-for-sale portfolio driven by credit related issues. Nine Months Ended September 30, 2009 Compared with 2008 The decline in income from continuing operations in 2009 primarily reflects a non-cash impairment charge of $660 million (after tax) recorded in the first quarter of 2009, related to the carrying value of HighMount Exploration & Production LLC’s natural gas and oil properties, reflecting declines in natural gas prices. There were no comparable impairment charges in the prior year period. Excluding this impairment charge, results improved over the comparable period of the prior year due to the reasons discussed in the three months comparison above, partially offset by increased impairment losses recorded in CNA’s investment portfolio. Net investment losses were $549 million (after tax and noncontrolling interests) in the nine months ended September 30, 2009, compared to losses of $472 million in the comparable prior year period. Discontinued Operations In June of 2008, the Company disposed of its entire ownership interest in Lorillard, Inc. through the redemption of Carolina Group stock in exchange for Lorillard common stock and an exchange of our remaining Lorillard common stock for Loews common stock. The Carolina Group and Carolina Group stock have been eliminated. The Company also sold Bulova Corporation in January 2008. Lorillard’s results of operations and the gain on disposal of Lorillard and Bulova have been classified as discontinued operations. Page 2 of 6 SHARE REPURCHASES At September 30, 2009, there were 430,614,160 shares of Loews common stock outstanding. During the third quarter, the Company acquired 3,516,200 shares of its common stock for approximately $111 million. From October 1, 2009 through October 28, 2009, the Company acquired an additional 991,500 shares of its common stock for approximately $33 million. Depending on market conditions, the
